ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 14, 1982, 5 Cir., 1982, 680 F.2d 403).
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOT-HAM, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the *32judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the causes shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.